Exhibit 10.2

EXECUTION DRAFT

AMENDMENT NO. 2, dated as of August 4, 2011 (this “Amendment”), to that
Investment Agreement, dated as of April 26, 2011, as amended by Amendment No. 1,
dated as of June 16, 2011 (the “Agreement”), by and between FNB United Corp., a
North Carolina corporation (the “Company”), and Carlyle Financial Services
Harbor, L.P., a Delaware limited partnership (the “Investor”). Capitalized terms
used but not defined herein have the meanings ascribed to such terms in the
Agreement.

RECITALS

A. Pursuant to Section 6.4 of the Agreement, the Company and the Investor may
amend the Agreement in writing; and

B. The parties desire to make certain amendments to the Agreement as set forth
below.

NOW, THEREFORE, in consideration of the foregoing mutual covenants contained in
this Amendment, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree to amend the Agreement as follows:

 

1. Amendments.

(a) Recital A is hereby amended and restated in its entirety as follows:

A. The Investment. The Company intends to issue and sell to the Investor, and
the Investor intends to purchase from the Company, on the terms and conditions
described herein, 493,750,000 shares of common stock of the Company, no par
value (the “Common Stock” or “Common Shares”), at a price of $0.16 per share for
aggregate cash consideration of $79.0 million (the “Investment”). The number of
Common Shares purchased by the Investor pursuant to this Agreement shall not
exceed 23.43% of the Common Shares outstanding as of the Closing Date after
giving effect to the issuance of Common Shares in the Other Private Placements
(as defined below), the TARP Exchange and the Granite Merger but excluding any
issuance of Common Shares pursuant to outstanding Company Options and the TARP
Warrant (“Pro Forma Basis”) (rounded down to the nearest whole share).

(b) Recital B is hereby amended and restated in its entirety as follows:

B. Other Private Placements. The Company intends to issue (i) to Oak Hill
Capital Partners III, L.P. and Oak Hill Capital Management Partners III, L.P.
(together, “Investor 2”), on the terms and subject to the conditions set forth
in the Investment Agreement between Investor 2 and the Company, dated as of the
date hereof (the “Investor 2 Investment Agreement”), 493,750,000 shares of
Common Stock, at a price of $0.16 per share for aggregate cash consideration of
$79.0 million (the “Investor 2 Investment”), and (ii) in one or more private
placement



--------------------------------------------------------------------------------

transactions with other investors (the “Additional Investors,” and together with
the Investor and Investor 2, the “Investors”) pursuant to agreements with the
Additional Investors (the “Additional Agreements”), Common Shares at the same
per share price and for an aggregate purchase price of, together with the
Investment and the Investor 2 Investment, $310 million, with the closing of such
transactions to occur simultaneously with the Closing (together with the
Investor 2 Investment, the “Other Private Placements”). The number of shares of
Common Stock purchased by Investor 2 pursuant to the Investor 2 Investment
Agreement will not exceed 23.43% of the Common Shares outstanding as of the
Closing date on a Pro Forma Basis (rounded down to the nearest whole shares).
The number of shares of Common Stock purchased by any Additional Investor
pursuant to any Additional Agreements will not exceed 4.99% of the Common Shares
outstanding as of the Closing date on a Pro Forma Basis (rounded down to the
nearest whole share).

(c) Section 1.1 is hereby amended and restated in its entirety as follows:

1.1 Issuance, Sale and Purchase. On the terms and subject to the satisfaction or
waiver of the conditions set forth herein, the Company agrees to issue and sell
to the Investor, and the Investor agrees to purchase from the Company, free and
clear of any Liens, 493,750,000 shares of Common Stock equal to 23.43% of the
Common Shares outstanding at the Closing Date on a Pro Forma Basis (rounded down
to the nearest whole share) at a price of $0.16 per share, for an aggregate cash
consideration of $79.0 million (the aggregate purchase price payable pursuant to
this Section 1.1, the “Purchase Price”).

(d) The first sentence of Section 3.9(a) is hereby amended by replacing the
clause “until the later of the second anniversary of the Closing Date and the
date on which the Investor no longer owns, in the aggregate together with its
Affiliates, at least one and one-half percent (1.5%) of the outstanding Common
Shares” with the clause “until the later of the second anniversary of the
Closing Date and the date on which the Investor no longer owns, in the aggregate
together with its Affiliates, either (A) all shares purchased by the Investor
pursuant to this Agreement or (B) at least one and one-half percent (1.5%) of
the outstanding Common Shares”.

(e) Section 3.13(h) is hereby amended and restated in its entirety as follows:

(h) The rights of the Investor to registration of Registrable Securities
pursuant to Section 3.13(a) (other than the rights of the Investor to
registration of Registrable Securities pursuant to Section 3.13(a)(ii) solely in
the case of clause (i)(B) below) may be assigned by the Investor to a transferee
or assignee of Registrable Securities to if (i) either (A) there is transferred
to such transferee no less than $10,000,000 in Registrable Securities or
(B) such transferee is an Affiliate of the Investor, and (ii) such transfer is
permitted under the terms hereof; provided, however, that the transferor shall,
within ten (10) days after such transfer, furnish to the Company written notice
of the name and address of such

 

2



--------------------------------------------------------------------------------

transferee or assignee and the number and type of Registrable Securities that
are being assigned.

 

2. General.

(a) Except as expressly amended hereby, the Agreement shall remain in full force
and effect in accordance with the terms thereof. All references in the Agreement
to “this Agreement” shall be deemed to refer to the Agreement as amended by this
Amendment.

(b) For the convenience of the parties hereto, this Amendment may be executed in
any number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Amendment may be delivered by
facsimile and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.

(c) The provisions of Article 6 (Miscellaneous) of the Agreement shall apply
mutatis mutandis to this Amendment, and to the Agreement as modified by this
Amendment, taken together as a single agreement, reflecting the terms therein as
modified hereby.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first above
written.

 

FNB UNITED CORP. By:  

/s/ R. Larry Campbell

Name:  

R. Larry Campbell

Title:  

President

CARLYLE FINANCIAL SERVICES HARBOR, L.P. By:   TCG Financial Services, L.P.,  
its general partner By:   Carlyle Financial Services, Ltd.,   its general
partner By:  

/s/ John Redett

Name:  

John Redett

Title:  

Principal

 

4